Citation Nr: 0018024	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for tinea pedis, left 
foot.

3.  Entitlement to an initial compensable evaluation for 
nasal polyps.

4.  Entitlement to an initial compensable evaluation for a 
benign tissue mass, right hand.

5.  Entitlement to an initial compensable evaluation for 
residuals of a left patella dislocation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1973 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to an initial compensable evaluation 
for left patella dislocation will be remanded pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a sinus disability is plausible.  Service medical records 
show treatment for sinusitis, the veteran continues to 
complain of symptoms associated with sinusitis, and a post-
service diagnosis of recurrent sinusitis has been made.

2.  Medical evidence of a current diagnosis of tinea pedis of 
the left foot is not present.

3.  Evidence necessary for equitable dispositions of the 
claims for initial compensable evaluations for nasal polyps 
and a tissue mass of the right hand is of record.

4.  The veteran's service-connected nasal polyps disability 
is not productive of polyps or any degree of nasal passage 
obstruction.

5.  The service-connected tissue mass of the right hand is 
not manifested by pain or limitation of motion of the wrist 
or fingers.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
sinus disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for tinea 
pedis of the left foot is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for an initial compensable 
evaluation for nasal polyps have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §  4.97, Diagnostic Code 
6522 (1999).

4.  The schedular criteria for a compensable evaluation for a 
soft tissue mass of the right hand have not been.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
appellant has the burden of submitting evidence to show that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In order for there to be a well grounded 
claim for service connection, there must be evidence of 
incurrence or aggravation of a disease or injury during 
service, competent evidence that the veteran currently has 
the claimed disability, and evidence of a nexus between the 
inservice disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Sinus disorder

Service medical records show that the veteran was treated for 
sinusitis, hay fever and upper respiratory infections on 
several occasions during his greater than 23-year period of 
active duty.  In July 1996 a diagnosis of sinusitis was made 
although sinus x-rays were negative.  Following complaints of 
sinus congestion, an assessment of sinusitis was made in 
December 1996 as well.  On retirement examination in January 
1997, clinical evaluation was normal.  However, on the Report 
of Medical History the veteran indicated that he had 
sinusitis, and the examiner noted a history of sinusitis, 
1985 to present, 2 - 3 times per year, moderate in duration, 
lasting two weeks or until treated with over the counter 
medications, full recovery each time.  

The veteran was separated from service in June 1997 and filed 
a claim for service connection that same month.  He has been 
afforded two VA examinations.  In September 1997 the examiner 
noted a history of approximately 2 episodes of sinusitis per 
year over the last 15 to 20 years.  It did not seem to be 
seasonal, and was usually cleared up by over the counter 
medications.  On occasion antibiotics were required.  
Although examination revealed that the nasal mucosa appeared 
normal without chronic inflammation, the impression was 
recurrent sinusitis.  A similar history and normal findings 
were noted at the December 1998 VA examination.  The 
impression was history of sinusitis not confirmed on this 
examination.

The veteran and his spouse have submitted statements in 
support of the claim.  Therein the veteran contends that 
sinusitis is secondary to the polyps.  Both he and his spouse 
point out that he did not suffer from sinusitis until 
service, and that he continues to suffer from it.

Given the episodic nature of sinusitis in conjunction with 
clinical findings recorded in the veteran's service medical 
records showing treatment for sinusitis, the veteran's 
contentions regarding a consistent history of episodes of 
sinusitis during service and currently, as in March 1998 the 
veteran and his spouse describe continuing post-service 
symptoms, and the post-service diagnosis of recurrent 
sinusitis, the evidence shows that the veteran's claim is 
well grounded.  See Caluza, supra; King v. Brown, 5 Vet. 
App. 19 (1993).  

Once a claimant has submitted a claim which is "capable of 
substantiation," 38 U.S.C.A. § 5107(a) requires VA to assist 
such a claimant in developing the facts pertinent to the 
claim.  See generally Littke v. Derwinski, 1 Vet. App. 90, 
92-93 (1990); Moore v. Derwinski, 1 Vet. App. 401, 405-06 
(1991); Wilson v. Derwinski, 2 Vet. App. 16, 21 (1991).  As 
discussed in the remand portion below, the Board finds that 
additional development is required prior to a decision on the 
merits.

Tinea pedis of the left foot

Through statements submitted in March 1998 the veteran and 
his spouse contended that athlete's foot has been a constant 
problem for the veteran since active duty in June 1992.  
During service he could only wear white socks and had to 
change them twice per day to help control the problem.  His 
spouse added that his foot continued to peel and crack, and 
was a constant source of pain and irritation.  Over the 
counter medications were used for treatment.

Review of the evidence shows that the veteran's claim is not 
well grounded.  Although service medical records show that 
the veteran was treated for one episode of tinea pedis of the 
left foot in June 1992, recent medical evidence does not 
establish the presence of a current disability.  In September 
1997 the VA examiner noted the veteran's history of tinea 
pedis, present since the 1980's, controlled by over the 
counter medication.  Objective examination however revealed 
no evidence of tinea pedis.  The impression was tinea pedis, 
left foot, resolved.  Additionally although the December 1998 
VA examination report indicates that tinea pedis was well 
controlled by the medication and that the veteran no longer 
needed to change his socks twice per day, the relevant 
impression was history of tinea pedis, left foot, not found 
with this examination.

Accordingly, the medical evidence shows the veteran's left 
foot tinea pedis has resolved and that there is no disorder 
present which would serve to well ground the claim.  Caluza, 
7 Vet. App. at 506.  Because the impressions regarding tinea 
pedis on each VA examination are merely references to history 
given to the examiner by the veteran, and they both indicate 
that there was presently no tinea pedis, competent evidence 
of a current disability has not been submitted.  Thus the 
claim is not well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Further the Board acknowledges the statements of the veteran 
and his spouse, maintaining that he has tinea pedis, left 
foot.  However a determination of service connection requires 
a finding of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Lay assertions cannot provide such 
medical evidence because lay persons are not competent to 
offer such medical opinions.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

If the veteran fails to submit a well-grounded claim, VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Morton v. West, 
12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 1464 (Fed. 
Cir. 1997); Grottveit, supra; 38 C.F.R. § 3.159(a).  The 
veteran has been informed of evidence needed to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 79- 80 (1995).  In addition, the 
record does not indicate the existence of any outstanding 
medical reports which if obtained, would well ground the 
claim.  Accordingly, the facts and circumstances of this case 
are such that no further action is warranted.  Epps, supra.


Increased Rating Claims

Initially, the Board finds that the veteran has presented 
well-grounded claims for increased evaluations for his 
service-connected nasal polyps and tissue mass, right hand, 
within the meaning of 38 U.S.C.A. § 5107(a).  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown , 8 Vet. 
App. 218, 224 (1995).

General Law and Regulations 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as 
in this case, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

Nasal polyps 

The veteran's nasal polyps disability is currently rated at 
zero percent.  The veteran and his spouse write that 
physicians have advised him that treatment with medication is 
the best option as the polyps would probably grow back if 
removed surgically.  The veteran adds that medication shrinks 
the polyps to a "manageable" size, and his spouse is 
concerned that the polyps will become cancerous.

Nasal polyps are not listed as an individual condition and 
assigned a specific rating code.  The RO therefore has 
assigned a rating by analogy under 38 C.F.R. § 4.97, 
Diagnostic Code 6522 which evaluates allergic or vasomotor 
rhinitis by the presence of polyps or the percentage of 
obstruction of the nasal passages.  Under this provision, 
when there are no polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side, a 10 percent rating is warranted.  
If polyps are present a 30 percent rating is warranted.

Review of pertinent clinical data shows that the requisite 
criteria for entitlement to a compensable evaluation are not 
met.  The medical evidence shows that nasal polyps were last 
documented in December 1996 service medical records which 
indicated that they were improving through treatment with 
medication.  VA examinations conducted in September 1997 and 
December 1998 found no evidence of nasal polyps and were 
negative for any obstruction of the nasal passages.  In light 
of the foregoing evidence, the requirements for a compensable 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6522 are 
not met.  38 C.F.R. § 4.7.  In all cases where the schedule 
does not provide a zero percent evaluation for a particular 
diagnostic code, the regulations provide that a zero percent 
rating shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
The current zero percent evaluation is therefore appropriate.  
38 C.F.R. §§ 4.3, 4.31, Part 4, Code 6522.

Soft tissue mass, right hand

The veteran also seeks a compensable evaluation for a soft 
tissue mass of the right hand.  In March 1998 the veteran 
related that the mass would swell and become sore after 
prolonged lifting or use.  He treated it with hot soaks and 
over the counter pain medication.  His spouse reiterated 
these contentions in her statement.

The RO has assigned a noncompensable evaluation for a soft 
tissue mass of the right hand under 38 C.F.R. § 4.118, 
Diagnostic Code 7819.  That provision is for evaluation of 
new, benign skin growths and provides for rating as scars, 
disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic Code 7819.  
Diagnostic Code 7804 provides for a 10 percent evaluation 
where scars are superficial, tender, and painful on objective 
demonstration, and Diagnostic Code 7805 provides for rating 
scars on the limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1999).  

As to the part affected, Diagnostic Code 5214 provides for a 
20 percent evaluation, the next higher available under 
applicable schedular criteria, where the minor wrist is 
ankylosed favorably, in 20 to 30 degrees of dorsiflexion, and 
a 30 percent evaluation where the major wrist is so 
ankylosed.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1999).  
Diagnostic Code 5215 provides for a 10 percent evaluation 
where either the minor or major wrist is involved and palmar 
flexion is limited in line with the forearm or dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).  Finally, Diagnostic Codes 5225 and 5226 provide 
for a 10 percent evaluation in cases ankylosis of the index 
or middle fingers respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5225, 5226 (1999).

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, sections 4.40 and 4.45 which address 
disability of the musculoskeletal system and joints, 
respectively, must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Based on relevant clinical finding and the above criteria, 
the evidence fails to show that the veteran's service-
connected tissue mass of the right hand warrants a 
compensable evaluation.  The growth was first documented in 
June 1986 at which time it was painless and no limitation of 
motion or loss of function was noted.  Thereafter, in January 
1997, the disability was described as a ganglion cyst on the 
and was noted that the application of pressure caused pain.

On VA examination in September 1997 a 10-year history of 
right palmar soft tissue mass was noted, although needle 
aspirates were negative and the mass had not continued to 
grow and did not cause the veteran difficulty.  Examination 
showed a soft tissue mass in the palmar aspect of the 
hypothenar eminence measuring 2 x 1 centimeters.  The mass 
was nontender and benign appearing.  The impression was 
benign right-hand soft tissue mass.

The December 1998 examiner noted that the mass may swell 
slightly with extra usage of the hands.  Examination showed 
the mass to be nontender and not inflamed.  The impression 
was mass of skin, right palm, unchanged since 1981.

As shown above, the evidence demonstrates that the right hand 
mass is benign, painless and nontender.  38 C.F.R. Part 4, 
Codes 7804, 7805, 7819.  The evidence is also devoid of any 
findings indicative of limitation of motion, ankylosis, or 
loss of function of the fingers or wrist.  38 C.F.R. Part 4, 
Codes 5214, 5215, 5225, 5226.  As such, the veteran's 
clinical picture does not more nearly approximates the 
criteria required for a compensable evaluation.  38 C.F.R. 
§ 4.7.

Additionally the Board has considered the veteran's 
contentions regarding pain after extended lifting and use.  
However there is no objective evidence of pathology 
supporting a finding of functional loss.  Although the 
December 1998 examiner noted that the mass may swell a little 
bit with extra usage, no evidence of loss of function was 
noted.  The mass was nontender.  As such an increased rating 
based on the functional loss due to pain is not warranted due 
to the lack of objective pathology supporting such a rating.  
See DeLuca, supra.

In this case, the criteria for a compensable evaluation of 
the soft tissue mass, right hand have not been met and the 
evidence is not in equipoise.  The claim must be denied.  
38 C.F.R. §§ 4.3, 4.7, Part 4, Code 7819.


ORDER

The claim of entitlement to service connection for chronic 
sinusitis is well grounded.

Entitlement to service connection for tinea pedis, left foot 
is denied.

Entitlement to a compensable evaluation for nasal polyps is 
denied.

Entitlement to a compensable evaluation for a soft tissue 
mass, right hand is denied.


REMAND

As noted above, the veteran's claim for service connection of 
sinusitis is well grounded.  Thus VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
In this case, the Board finds that it is not possible to 
assess the merits of the claim for service connection for 
sinusitis because the medical evidence of record does not 
fully demonstrate the extent or nature of this veteran's 
disorder.  The medical evidence is insufficient to determine 
whether the sinusitis attacks were acute episodes or 
manifestations of chronic condition which began during 
service.  As such, further development is needed.

In addition, in January 1999 the RO granted the veteran's 
claim for service connection of the left knee condition and 
assigned an initial noncompensable evaluation.  That same 
month the veteran timely filed a substantive appeal as to 
other issues, but included therein a statement disagreeing 
with the RO's initial noncompensable evaluation of the left 
knee disability.  A Statement of the Case regarding this 
matter has not been issued.  When there has been an initial 
RO adjudication of a claim and a notice of disagreement has 
been filed as to its denial, thereby initiating the appellate 
process, the RO's failure to issue a statement of the case is 
a procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238; Godfrey v. Brown, 7 Vet. App. 398 at 408-10 
(1995).  Thus, additional development in this respect is 
warranted as well.

Thus, to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for sinusitis 
since separation from active duty.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded a VA 
examination to determine the current 
status of his sinus disability.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should render an opinion as to whether 
the veteran has recurrent sinusitis, and 
if so, whether it is at least as likely 
as not that the veteran's episodes of 
sinusitis are manifestations of a chronic 
disability related to service.  The 
examiner should provide a rationale for 
any conclusions reached and reconcile all 
findings with conclusions reached on VA 
examinations in September 1997 and 
December 1998.  

3.  The RO should then ensure compliance 
with the directives of this remand.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  Stegall v. West, 11 
Vet. App. 268 (1998)

4.   The RO should issue a Statement of 
the Case pertaining to the issue of 
entitlement to a compensable evaluation 
for residuals of a dislocated left 
patella, including a summary of the 
evidence in the case, a summary of the 
applicable laws and regulations, and an 
explanation for the determination 
reached, as well as an explanation of the 
time limits for filing a timely 
substantive appeal.

5.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, any additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The case should then be returned to the Board, if in order 
and in compliance with appellate procedures.  No action is 
required of the veteran until he is so informed.  The Board 
intimates no opinion as to the ultimate decision warranted in 
this case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals


 



